Citation Nr: 1401173	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  13-02 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Julie L. Glover, Attorney at Law


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran served on active duty from March 1966 to February 1969.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico. 

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.

Parenthetically, the Board notes that the RO denied entitlement to service connection for depression in a January 2008 rating decision.  While the Veteran filed a notice of disagreement in February 2008 and the RO issued a statement of the case in February 2009 for that matter, the Veteran did not file a timely substantive appeal.  Instead, he pursued the claim of entitlement to service connection for PTSD that is currently on appeal before the Board.  If the Veteran is seeking to reopen his claim of entitlement to service connection for a depressive disorder or claim entitlement to service connection for a psychiatric disorder other than PTSD, he should so inform the RO, which should respond appropriately to any such claim from the Veteran.


FINDING OF FACT

The Veteran's currently diagnosed PTSD is related to his active service.



CONCLUSION OF LAW

PTSD was incurred during active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the evidence currently of record is sufficient to substantiate his claim of entitlement to service connection for PTSD.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) or 38 C.F.R. § 3.159 (2013).

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The specific criteria applicable to claims for service connection for PTSD are set forth at 38 C.F.R. § 3.304(f).  It provides that service connection for PTSD requires medical evidence diagnosing the condition in accordance with §4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  

The following provisions apply to claims for service connection for PTSD diagnosed during service or based on the specified type of claimed stressor:

(1) If the evidence establishes a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(2) If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304 (2013).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran essentially claims that he developed PTSD as a result of stressful experiences during active service while stationed in Korea.

After a thorough review of the evidence of record, the Board concludes that service connection for PTSD is warranted.  In this case, post-service VA and private treatment records dated from 2008 to 2013 clearly reflect diagnoses of PTSD.  

Based on the evidence of record, the Board finds the Veteran's stressors are corroborated by application of 38 C.F.R. § 3.304(f)(3).  Here, the Veteran's alleged stressors are related to his fear of hostile military activity as defined above.  The Veteran has asserted that experienced, witnessed, or was confronted with an event or circumstance (being on high alert at his assigned missile sites with limited ammunition, serving guard duty alone in a foxhole with inadequate ammunition, and being in a violent confrontation with a mob of Korean civilians when returning from a training exercise) that involved a threat to the physical integrity of himself as well as others (fellow servicemen and Korean civilians).  The stressors he reported were reliably described and are consistent with his tour of duty in Korea from November 1966 to December 1967.  In addition, a July 2012 statement from a fellow serviceman who was stationed alongside the Veteran in Korea was associated with the record.  It indicates that he and the Veteran were assigned to the same battery in Korea, he was issued a small amount of ammunition, and he was in a high state of alert.  He commented that the Veteran's duty station had a nearby open foxhole that was used for one man sentry duty with limited equipment and protection.

In his January 1966 pre-induction Report of Medical History, the Veteran reported a history of frequent or terrifying nightmares.  In his February 1969 separation Report of Medical History, the Veteran responded affirmatively to having a history of frequent or terrifying nightmares as well as nervous trouble of any sort.  The examiner noted that the Veteran's complaints of nervousness were secondary to anxiety and had no sequelae.  It was further indicated that the Veteran had frequent nightmares in the past with no sequelae.  On clinical evaluation at pre-induction and separation, the Veteran's psychiatric status was found to be normal.  The Veteran's DD Form 214 reveals that his military occupational specialty (MOS) was Hawk Missile Launcher Mechanic.     

Multiple private and VA treatment providers have opined that the Veteran has PTSD due to in-service events.  In a September 2009 statement, a private physician, P. J., M. D., discussed the Veteran's asserted in-service stressor experiences and identified symptomatology the Veteran has incurred.  Thereafter, the physician opined that the Veteran's currently diagnosed PTSD was directly related to his military service in Korea.  

In an October 2011 VA treatment record, the Veteran's treating VA psychiatrist diagnosed PTSD, noting that review of the Veteran's PTSD symptoms showed they had existed since service, that his life seemed to be in danger constantly, and that PTSD seemed service-connected.    

In a November 2012 mental evaluation report, statements dated in March 2013 and April 2013, and an attached copy of a completed VA PTSD Disability Benefits Questionnaire, a private physician, M. B., M. D., listed a diagnosis of PTSD.  After reviewing the claims file, discussing the claimed in-service stressors, and evaluating the Veteran, the physician opined that the Veteran's PTSD was caused by military service.

In a July 2013 mental health evaluation report, a private psychologist, C. M. D., PhD, listed diagnoses of mood disorder and PTSD.  In an additional July 2013 private psychiatric initial evaluation report, a psychiatric nurse practitioner listed diagnoses of chronic PTSD and depressive disorder NOS (not otherwise specified).  It was indicated that the Veteran was obviously suffering from chronic PTSD as defined in the DSM-IV, meeting the criteria of experiencing an unusually traumatic event that threatened death or serious physical injury to him and/or others and feeling intense fear, horror, and helplessness.  A July 2013 Impairment Etiology Questionnaire requested by the Veteran's attorney and completed by this treatment provider was associated with the record in December 2013.  The psychiatric nurse practitioner again listed diagnoses of chronic PTSD and depressive disorder NOS and then marked yes when asked if the Veteran's diagnosed impairment of PTSD was at least as likely as not (50 percent or greater probability) a result of his military service.  In her cited rationale, the psychiatric nurse practitioner indicated that the Veteran experienced symptoms (flashbacks, nightmares, etc.) directly related to past events in military service.
 
In a July 2013 psychological evaluation report, a private psychologist, M. C., PhD, listed diagnoses of chronic PTSD and moderate major depressive disorder with recurrent features of mixed personality disorder (Borderline, Narcissistic).  The Veteran was noted to have a complex psychological, emotional, and behavioral history.  The psychologist indicated that the Veteran's relatively chronic symptoms of PTSD had become, in large measure, integrated into his personality.  An Impairment Etiology Questionnaire requested by the Veteran's attorney and completed by this treatment provider was associated with the record in December 2013.  The psychologist listed diagnoses of chronic PTSD and recurrent, major depressive disorder, marking yes when asked if the Veteran's diagnosed impairment of PTSD was at least as likely as not (50 percent or greater probability) a result of his military service.  In his cited rationale, the psychologist directed attention to his report regarding the Veteran's history of trauma.

In this case, after carefully reviewing all the evidence on file, the Board finds no reason to reject the competent lay statements and medical evidence of record supportive of the claim.

In so finding, the Board must note that the evidence of record is not unequivocal.  In the February 2012 VA PTSD examination report, the examiner noted his review of the claims file and discussed obtaining history, psychometric testing, and clinical evaluation of the Veteran.  Thereafter, the examiner specifically indicated that the Veteran did not have a diagnosis of PTSD that conformed to DSM-IV criteria based on the current evaluation.  It was indicated that the Veteran's stressors did not adequately support a diagnosis of PTSD and were not related to the Veteran's fear of hostile military or terrorist activities.  The examiner listed diagnoses of mixed schizoaffective disorder and personality disorder, NOS, opining that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner commented that the Veteran's diagnosed mixed schizoaffective disorder led to the Veteran's belief system concerning the in-service incidents in Korea as well as his reported effects from those incidents.  The examiner then concluded that the above diagnoses were not related to the Veteran's fear of hostile military activity. 

However, in view of the totality of the evidence, including the Veteran's consistent and credible lay testimony establishing the occurrence of his claimed in-service stressors, current diagnosis of PTSD by the Veteran's VA treating psychiatrist combined with the numerous positive private nexus opinions of record, and the sole negative nexus evidence contained in the February 2012 VA examination report, the Board finds that the evidence supportive of the claim is at least in equipoise with that against the claim.  Therefore, service connection for PTSD is warranted.  


							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for PTSD is granted. 



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


